 

EXHIBIT 10.3

 

 

Esterline Technologies Corporation

2013 Equity Incentive Plan

GLOBAL STOCK OPTION AGREEMENT – Esterline Officers Only

Pursuant to your Stock Option Award (the “Award”) and this Global Stock Option
Agreement, including the Appendix which includes any applicable country-specific
provisions (together the “Agreement”), Esterline Technologies Corporation (the
“Company”) has granted you an Option under its 2013 Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock stated in
the Award at the exercise price stated in the Award.  Some other details of the
Option are as follows:

1.Vesting and Exercise.  The Option will vest annually over four years, as
outlined in the Award and subject to limitations stated below and in the
Plan.  Only the vested portion of the Option is eligible for exercise.  Upon
your Termination of Service, vesting will cease and the unvested portion of the
Option will automatically terminate, except as provided in section 5 below.

2.Method of Exercise.  To exercise the Option, you must give written notice to
the Company stating your decision to exercise the Option and the number of
shares you want to purchase.  With the notice you must send full payment of the
exercise price.  You may make this payment by:

(a)cash;

(b)check acceptable to the Company;

(c)broker-assisted cashless exercise according to procedures approved by the
Committee; or

(d)by any other method the Committee permits.

3.Taxes and Other Deductions.  Regardless of any action the Company or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to tax in more than one
jurisdiction between the grant date and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (ii) withholding
from proceeds of the sale of shares of Common Stock acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 1 of 11

--------------------------------------------------------------------------------

 

pursuant to this authorization); or (iii) withholding in shares of Common Stock
to be issued at exercise of the Option.    

To avoid any negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, you are deemed to have been issued the full number of
shares of Common Stock subject to the exercised Options, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if you fail to
comply with your obligations in connection with the Tax-Related Items.

4.Legal Compliance.  The Option exercise must comply with the Securities Act and
with all other applicable laws and regulations.  You may not exercise the Option
if the Company determines the exercise would not comply.

5.Option Expiration Date.  Upon your Termination of Service, the Option might
expire earlier than the Option Expiration Date established in your Award, as
follows:  

(a)

General Rule.  Any unvested portion of the Option will expire automatically and
without further notice upon your Termination of Service, as further described in
Section 12(n) below. You must exercise the vested portion of the Option on or
before the earlier of: (i) three months after your Termination, as further
described in Section 12(n) below; or (ii) the Option Expiration Date.

(b)

Early Retirement, Disability, or Death.  If your Termination of Service is due
to Early Retirement, any unvested portion of the Option will expire
automatically and without further notice upon your Termination of Service.  If
your Termination of Service is due to Disability or death, any unvested portion
of the Option will automatically become fully vested and exercisable upon your
Termination of Service.  You must exercise the vested portion of the Option on
or before the earlier of: (i) three years after your Termination of Service; or
(ii) the Option Expiration Date.  For purposes of the Option, “Early Retirement”
is defined as a voluntary Termination of Service when a Participant is younger
than age 65, and that is a bona fide end to the Participant’s career in the
industries and markets within which the Company does business.

(c)

Full Retirement.  If your Termination of Service is due to Full Retirement, any
unvested portion of the Option will continue to vest in accordance with the
normal vesting schedule unaffected by your Full Retirement.  The exercise period
for the portion of the Option that is vested and exercisable on the date of your
Full Retirement, and the portion that becomes vested and exercisable subsequent
to that date, will expire on the earlier of: (i) the fifth anniversary of your
Full Retirement; or (ii) the Option Expiration Date.  For purposes of the
Option, “Full Retirement” is defined as a voluntary Termination of Service when
a Participant is age 65 or older, and that is a bona fide end to the
Participant’s career in the industries and markets within which the Company does
business.  

(d)

Cause.  The entire Option will automatically expire, whether vested or unvested,
when you first receive notice from the Company or a Related Company of your
Termination of Service for Cause.  If your employment or other service
relationship is suspended pending

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 2 of 11

--------------------------------------------------------------------------------

 

investigation, all your rights under the Option also will be suspended during
the period of investigation.  Further, the Committee may immediately terminate
any Option if it discovers facts after your Termination of Service that if known
earlier would have constituted grounds for Termination of Service for Cause.

(e)

Notwithstanding the provisions in this Section 5, if the Company develops a good
faith belief that any provision in this Section 5 may be found to be unlawful,
discriminatory or against public policy in any relevant jurisdiction, then the
Company in its sole discretion may choose not to apply such provision.

If you die after Termination of Service but while the Option is otherwise
eligible for exercise, it may be exercised until the later of:  (i) one year
following your death; or (ii) the original post-termination exercise period
applicable to the Option (three months, three years, or five years, as
applicable, under section 5(a) through (c) above);  provided, however, that in
no event may the Option be exercised following the Option Expiration Date.  

It is your responsibility to be aware of the date the Option expires.  

6.Limited Transfer.  During your lifetime only you can exercise the Option.  You
cannot transfer the Option except by will or by the applicable laws of descent
and distribution.  The Plan provides for Option exercise by a beneficiary you
designate on a Company-approved form, or by the personal representative of your
estate.  Nevertheless, the Committee has discretion to permit you to assign or
transfer the Option as an exception to these rules, subject to such terms and
conditions as they might specify.

7.No Effect on Terms of Employment or Service Relationship.   Nothing in these
Award Terms and Conditions has any effect on the terms of your employment or
other service relationship with the Company or any Related Company.  The terms
of your employment or service relationship are determined by Company policy, and
by the terms of any contract to which you might be party.  These Award Terms and
Conditions create no rights to continued employment, or any other service
relationship, nor do they limit the discretion the Company or any Related
Company would otherwise have to terminate your employment or other service
relationship, with or without Cause.  

8.No Right to Damages.  Nothing in these Award Terms and Conditions gives you a
right to receive damages for any portion of the Option that you might lose due
to Company, Related Company or Committee decisions.  The loss of potential
profit from the Option will not constitute an element of damages in the event of
your Termination of Service for any reason, even if such Termination of Service
violates an obligation of the Company or a Related Company.

9.Definitions.  Capitalized terms not defined in this Agreement or the Award but
defined in the Plan have the same definitions as in the Plan.  On any issues of
interpretation arising from these Award Terms and Conditions and/or Plan
definitions, the Committee’s decisions will be final and binding.  

10.Binding Effect.  The Award Terms and Conditions will inure to the benefit of
the successors and assigns of the Company and be binding on you and your heirs,
executors, administrators, successors, and assigns.

11.Section 409A Compliance.  Notwithstanding any provision in the Award to the
contrary, the Committee may, at any time and without your consent, modify the
terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Committee
makes no representations that the Option shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.

12.Nature of Grant.  In accepting the Option, you acknowledge, understand and
agree that:



[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 3 of 11

--------------------------------------------------------------------------------

 

(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted in the Plan;

(b)

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c)

all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;

(d)

your participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate your employment or service relationship (if any) at any time;

(e)

you are voluntarily participating in the Plan;

(f)

the Option and any shares of Common Stock acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of your employment or service contract, if any;

(g)

the Option grant and your participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company or any
Related Company;

(h)

the future value of the shares of Common Stock underlying the Option is unknown
and cannot be predicted with certainty;

(i)

if the underlying shares of Common Stock do not increase in value, the Option
will have no value;

(j)

if you exercise the Option and acquire shares of Common Stock, the value of such
shares of Common Stock may increase or decrease in value, even below the
exercise price;

(k)

the Option and any shares of Common Stock acquired under the Plan are not
intended to replace any pension rights or compensation;

(l)

the Option and any shares of Common Stock acquired under the Plan (including the
value and income of same) are not part of normal or expected compensation or
salary, including, but not limited to, for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(m)

no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from your Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) and in consideration of the grant of the Option to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or any Related Company, waive your ability, if any, to bring
any such claim, and release the Company and any Related Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;



[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 4 of 11

--------------------------------------------------------------------------------

 

(n)

in the event of your Termination of Service (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), your right to vest in the Option under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of your Termination of Service
(whether or not in breach of local labor laws), your right to exercise the
Option after Termination of Service, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Option grant (including when you are no longer considered as providing
active service while on a leave of absence; and

(o)

if you reside outside the United States, neither the Company, the Employer nor
any other Related Company shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Option or of any amounts due to you pursuant to the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon settlement.

13.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

14.Data Privacy.  If you reside outside the United States, then you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in the Award and
this Agreement and any other Option grant materials by and among, as applicable,
the Employer, the Company and its Related Companies for the exclusive purpose of
implementing, administering and managing your participation in the Plan.  

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data will be transferred to Morgan Stanley Smith Barney or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than your country.  You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative.  You
authorize the Company, Morgan Stanley Smith Barney, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 5 of 11

--------------------------------------------------------------------------------

 

manage your participation in the Plan.  You understand that if you reside
outside the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

15.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

16.Language.  If you have received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

17.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18.Appendix.  Notwithstanding any provision in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country.  Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Appendix constitutes part of this Agreement.

19.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
shares of Common Stock purchased upon exercise of the Option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

20.Reimbursement.  Plan participation and awards are subject to the Board’s
Policy on Reimbursement of Incentive Awards, as it might change from time to
time.

21.Assignment.  The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

22.No Waiver.  No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

23.Agreement Is Entire Contract.  This Agreement, the Award and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof.  This Agreement is

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 6 of 11

--------------------------------------------------------------------------------

 

made pursuant to the provisions of the Plan and will in all respects be
construed in conformity with the express terms and provisions of the Plan.

24.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

25.Governing Law and Venue.  This Agreement will be construed and administered
in accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdictions of the
State of Washington, agree that such litigation shall be conducted in the courts
of King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

26.No Rights as Stockholder.  You shall not have voting or other rights as a
stockholder of the Company with respect to the Option.

27.Book Entry Registration of the shares of Common Stock.  The Company will
issue the shares of Common Stock by registering the shares of Common Stock in
book entry form with the Company’s transfer agent in your name and applicable
securities law or trading restrictions, if any, with respect to the shares of
Common Stock will be noted in the records of the Company’s transfer agent and in
the book entry system.

 

 



[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 7 of 11

--------------------------------------------------------------------------------

 

APPENDIX

COUNTRY-SPECIFIC PROVISIONS TO THE

ESTERLINE TECHNOLOGIES CORPORATION

GLOBAL STOCK OPTION AGREEMENT

 

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to you under the 2013 Equity Incentive Plan (the “Plan”) if you reside
or work in one of the countries listed below.  Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Global Stock Option Agreement (the “Agreement”).

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect as of September 2013.  Such laws are often complex and
change frequently.  As a result, the Company strongly recommends that you not
rely on the information in this this Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time that you exercise the Option or sell
shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.  

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
grant date, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.



CANADA

Terms and Conditions

Method of Exercise.  The following provision supplements Section 2 the
Agreement:

Notwithstanding anything in the Plan, you agree to pay the exercise price and
any Tax-Related Items solely by means of (i) cash, which may be paid by check,
or other instrument acceptable to the Company or (ii) a broker-assisted cashless
exercise, whereby the broker sells some or all of the shares of Common Stock to
be issued upon exercise to pay the exercise price, brokerage fees and any
applicable Tax-Related Items. To the extent that tax regulatory requirements
change, the Company reserves the right to permit you to exercise the Option and
pay the exercise price and any applicable Tax-Related Items in shares of Common
Stock to the extent permitted by the Plan.

Option Expiration Date.  This provision replaces Section 12 (o) of the
Agreement.

In the event of your Termination of Service (whether or not in breach of local
labor laws and whether or not later found to be invalid), your right to vest in
the Option under the Plan, if any, will terminate effective as of the date that
is the earlier of: (1) the date that you are no longer actively employed by the
Company or any

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 8 of 11

--------------------------------------------------------------------------------

 

Related Company, or at the discretion of the Committee, (2) the date the you
receive notice of Termination of Service from the Employer, if earlier than (1),
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law); the Company shall have the exclusive discretion to determine
when you are no longer employed for purposes of the Option grant (including when
you are no longer considered as providing active service while on a leave of
absence).

The following provisions will apply if you are a resident of Quebec:

French Language Provision.  

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procedures judiciaries
intentées, directement ou indirectement, relativement à la présente convention.

Data Privacy.  This provision supplements Section 14 of the Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Company and any Related Company and the Committee to disclose and
discuss the Plan with their advisors.  You further authorize the Employer to
record such information and to keep such information in your employee file.

Notifications

Securities Law Notice.  You are permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed.  The Company’s shares of Common
Stock are currently listed on the New York Stock Exchange.

FRANCE

Terms and Conditions

Consent to Receive Information in English.  By accepting the Option, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.

En acceptant cette Option, vous confirmez avoir lu et compris le Plan et cette
convention, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise.  Vous acceptez les dispositions de ces documents en
connaissance de cause.

Notifications

Exchange Control Notification.  You may hold shares of Common Stock obtained
under the Plan outside of France provided that you declare all foreign accounts
whether open, current, or closed on your annual income tax return.  

GERMANY



[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 9 of 11

--------------------------------------------------------------------------------

 

Notifications

Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the State Central Bank.  You will be responsible for
obtaining the appropriate form from the bank and complying with the applicable
reporting obligations.  

HONG KONG

Notifications

Warning: The Option and shares of Common Stock acquired upon exercise of the
Option do not constitute a public offering of securities under Hong Kong law and
are available only to employees of the Company.  The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor have the documents been reviewed by any regulatory authority
in Hong Kong.  The Option is intended only for the personal use of each eligible
employee of the Company and may not be distributed to any other person.  If you
are in any doubt about any of the contents of the Agreement, including this
Appendix or the Plan, you should obtain independent professional advice.

Securities Law Notification.  To facilitate compliance with securities laws in
Hong Kong, in the event your Option vests and becomes exercisable within six (6)
months of the grant date, you agree not to sell the shares of Common Stock
issued upon exercise of the Option prior to the six-month anniversary of the
grant date.

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).  Notwithstanding the foregoing, if the Plan is
deemed to constitute an occupational retirement scheme for the purposes of ORSO,
then your grant shall be void.

INDIA

Terms and Conditions

Method of Exercise.  The following provision supplements Section 2 the
Agreement:

Due to regulatory requirements in India, the aggregate exercise price of the
Option may not be paid by means of a cashless-sell-to-cover method whereby a
sufficient number of shares of Common Stock are immediately sold to cover the
aggregate exercise price, any Tax-Related Items and broker’s fees or
commissions, if any, and then the remaining Shares are delivered to the
Participant.  The Committee reserves the right to permit the Participant to use
this exercise method in the future, depending on developments in applicable
local law.

Notifications

Exchange Control Notification.  You are required to repatriate the proceeds from
the sale of shares of Common Stock and any cash dividends received in connection
with the shares of Common Stock to India and convert such into local currency
within 90 days of receipt.  It is your responsibility to obtain a foreign inward
remittance certificate (“FIRC”) from the bank where you deposit the foreign
currency and maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of
repatriation.  

It is your responsibility to comply with all applicable exchange control laws in
connection with the Option, and neither the Company nor the Employer will be
liable for any fines or penalties resulting from your failure to comply with any
applicable laws.



[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 10 of 11

--------------------------------------------------------------------------------

 

Foreign Asset/Account Reporting Notification.  You are required to declare any
foreign bank accounts and any foreign financial assets (including shares of
Common Stock held outside India) in your annual tax return.  You are responsible
for complying with this reporting obligation and are advised to confer with your
personal tax advisor in this regard.

UNITED KINGDOM

Terms and Conditions

Taxes and Other Deductions.  The following supplements Section 3 of the
Agreement:

If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected tax liability shall constitute a loan
owed by you to the Employer, effective as of the Due Date.  You agree that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 3 of the Agreement.  

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan as described
above.  In the event that you are a director or executive officer and the amount
of any income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected tax liability will constitute a benefit to you on
which additional income tax and National Insurance contributions (“NICs”) will
be payable.  You understand that you will be responsible for reporting any
income tax and NICs due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.

[g20150608185536745122.jpg]

Officers Stock Option Award & Agreement

Revised December 2014

Page 11 of 11